Supreme Court of Florida
                                   ____________

                                  No. SC17-1268
                                  ____________

                      MANUEL ANTONIO RODRIGUEZ,
                               Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 31, 2018]



PER CURIAM.

      We have for review Manuel Antonio Rodriguez’s appeal of the circuit

court’s order denying Rodriguez’s motion filed pursuant to Florida Rule of

Criminal Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla.

Const.

      Rodriguez’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Rodriguez’s appeal pending the disposition of
Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).

After this Court decided Hitchcock, Rodriguez responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Rodriguez’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Rodriguez is not entitled to relief.

A jury convicted Rodriguez of three counts of first-degree murder, and the trial

court sentenced Rodriguez to death on each count after the jury unanimously

recommended a sentence of death for each count. Rodriguez v. State, 753 So. 2d

29, 35 (Fla. 2000). Rodriguez’s sentences of death became final in 2000.

Rodriguez v. Florida, 531 U.S. 859 (2000). Thus, Hurst does not apply

retroactively to Rodriguez’s sentences of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Rodriguez’s motion.

      The Court having carefully considered all arguments raised by Rodriguez,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now



                                        -2-
final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Dade County,
     Nushin G. Sayfie, Judge - Case No. 131993CF025817B000XX

Neal Dupree, Capital Collateral Regional Counsel, Marta Jaszczolt, Staff Attorney,
and Marie-Louise Samuels Parmer, Special Assistant Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa J. Roca,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                       -3-